Citation Nr: 1438194	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a back condition.

2.  Entitlement to service connection for bilateral hip conditions. 

3.  Entitlement to service connection for spondylosis of the cervical spine, claimed as a neck condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in November 2012.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records and the hearing transcript that have been considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to fulfill VA's duty to assist the Veteran in obtaining additional service treatment records relevant to a contended jeep accident in service, records of VA outpatient care as early as 1966, and a VA examination and opinion whether the current disabilities are caused or aggravated by the accident.  

During the November 2012 Board hearing, the Veteran testified that he was the driver of a jeep on an Army installation in Longare, Italy, in February 1965 when the jeep slid off a gravel road and rolled over.  The Veteran testified that he injured his neck, lower back, and hip and was hospitalized for one week at the Army Hospital in Vicenza, Italy with treatment in traction and with medication and physical therapy.  He further testified that he was restricted in duty and that his Army occupation was changed to accommodate the residuals of his injuries.  He also testified that he sought medical treatment at a VA facility in the Bronx, New York shortly after active duty in 1966.  The earliest VA treatment reports currently of record are dated in April 2001.  

Service treatment records include records of inpatient care at the Army Hospital in Vicenza on February 15, 1965.  A clinician noted that the Veteran was a pedestrian and was struck by an automobile in Longore.  The Veteran was treated over a period of about 16 hours for a contusion of the right elbow.  The remaining service treatment records including the March 1966 discharge physical examination are silent for any accidents and injuries as described by the Veteran.  Nevertheless, it is possible that a jeep accident and injuries as described by the Veteran occurred at another time during his tour of duty and that these hospital records were not included in his individual service record file.  Resolving all doubt in the Veteran's favor, a request to the Army Hospital Vicenza or the appropriate hospital record archive for records of inpatient treatment during the Veteran's tour of duty in Italy is necessary to fulfill VA's duty to assist in obtaining all possible service records.  A request for the Veteran's service personnel records is also necessary to determine the dates of his tour in Italy and the reasons for restricted duty and change in military occupation.  38 C.F.R. § 3.159 (c)(2013).  

Post service private records show that the Veteran sustained injuries to the cervical and lumbar spine in a motor vehicle rollover accident in May 1986.  The Veteran was diagnosed with degenerative disease of the cervical and lumbar spine after this accident and complained of joint pain and loss of motion in the hips in May 1995.  In multiple private treatment encounters since 1986, the Veteran referred to the onset of neck and back symptoms as associated with the 1986 accident.  However, as the Veteran testified that he received VA treatment as early as 1966, a request to the Veteran to identify the location and dates of that treatment and any subsequent VA treatment prior to April 2001 is necessary to decide the claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Finally, a VA examination and opinion is necessary to determine whether the Veteran has a back, neck or hip disability which is due to service, to include any accidents in service.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request the file of service personnel records and associate any records received with the claims file.  Determine the dates of the Veteran's service in Italy. 

2.  Request directly from Army Hospital Vicenza or the appropriate hospital record archive copies of all inpatient treatment records of the Veteran during his tour of duty in Italy, to particularly include those records in or around 1965.  Associate any records received with the claims file.  

3.  Request from the Veteran the identity of the VA clinic in New York and dates that he received treatment for neck, back, and hip injuries at any VA facility prior to April 2001.  If identified, request records of VA treatment from 1966 to April 2001, to include records from Bronx VAMC and Bay Pines VAMC.

4.  The Veteran should also be given an opportunity to identify any private treatment, not currently of record concerning the claimed disabilities.  Appropriate steps should be taken to obtain any identified records.

5.  Schedule the Veteran for a VA orthopedic examination.  Provide the examiner access to the paper and electronic claims files.  Request that the examiner review the files including all service treatment records and post-service private and SSA records and note the review in an examination report. 

Request that the examiner provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any cervical spine, lumbar spine, and/or  right/left hip disability is due to service, including any incidents of service (i.e., a pedestrian accident or (if verified) a jeep accident while in service in Italy).  The examiner must also comment on the relevance, if any of the 1986 accident as it pertains to the etiology of any back, neck and/or right/left hip disability.  

A rationale for all opinions offered is required.  The rationale should address the Veteran medical history, sound medical principles, examination findings and a review of the file.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of service connection should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

